                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

MARK ARNOLD,                              )
                                          )
               Plaintiff,                 )
                                          )
v.                                        )              Case No. 18-2703-CM
                                          )
CITY OF OLATHE, KANSAS, et al.,           )
                                          )
               Defendants.                )


                                         ORDER

       Defendants Johnson County, Kansas; the Board of Commissioners of the County of

Johnson, Kansas; Nate Denton; Thomas Chaulk; Tamara Sparks; and Calvin Hayden

(collectively, the “Johnson County defendants”) and defendants City of Olathe, Kansas;

Michael Butaud; Chad Mellick; Wade Lanphear; Tim Sweany; Ian Mills; Brian Wessling;

Steve Menke; and Jameson Miller (collectively, the “Olathe defendants”) move the court

to stay discovery (ECF Nos. 39, 40) pending a ruling on the Johnson County defendants’

motion to dismiss (ECF No. 37) and the Olathe defendants’ motion to dismiss and/or

motion for judgment on the pleadings (ECF No. 47). Plaintiff opposes the motion to stay

discovery, moves the court to require production of certain documents and recordings, and

asks the court for an extension to respond to all dispositive motions until thirty days after

the parties’ Rule 26 disclosures.1




       1
           ECF No. 41.
        For the reasons discussed below, the undersigned U.S. Magistrate Judge, James P.

O’Hara, grants the defendants’ motions to stay discovery. Plaintiff’s motion for an

extension of time to respond to dispositive motions is moot, as the presiding U.S. District

Judge, Carlos Murguia, will resolve this issue in ruling on plaintiff’s separately-filed

motion for extension of time to file responses to defendants’ motions to dismiss (ECF No.

42). Plaintiff’s motion to produce records is deferred pending any lifting of the stay.

   I.         Background

        Plaintiff filed this case on December 19, 2018, alleging Fourth and Fourteenth

Amendment violations arising from the shooting death of Ciara Howard during defendant

officers’ attempt to serve an arrest warrant.2 Plaintiff brings Monell claims based on

defendants’ policies, practices, customs, and procedures, as well as failures to train and

supervise.3       Plaintiff further alleges supplemental state-law claims based on assault,

battery, wrongful death, and survival. 4

        On February 6, 2019, the Johnson County defendants filed a motion to dismiss (ECF

No. 37), arguing, among other defenses to the federal claims, that plaintiff fails to state a

claim upon which relief may be granted, that all individual defendants are entitled to

qualified immunity, and that Sheriff Hayden is entitled to complete immunity under the

Eleventh Amendment as to the official-capacity claims. As to the state-law claims, the


        2
            ECF No. 1.
        3
            Id.
        4
            Id.

                                               2
Johnson County defendants assert state-law immunity under the discretionary-function

exception in the Kansas Tort Claims Act. The same day, the Johnson County defendants

filed their motion to stay discovery (ECF No. 39), stating they had asserted the defenses of

official capacity and qualified immunity in the motion to dismiss, and therefore the court

should stay discovery pending the court’s ruling on the dispositive motion.

       The Olathe defendants filed a motion to stay (ECF No. 40) on February 12,

incorporating by reference the Johnson County defendants’ arguments and representing

that their forthcoming motion for judgment on the pleadings would assert, in part, the

defense of qualified immunity. The Olathe defendants filed a motion to dismiss and/or

motion for judgment on the pleadings on March 4, 2019 (ECF No. 47), asserting, among

other defenses, qualified immunity.

       Plaintiff opposes the motions to stay discovery (ECF No. 41), arguing that

defendants have not met their burden to justify a stay and that any stay would be prejudicial

to plaintiff. Specifically, plaintiff claims that defendants have refused to produce certain

police reports, audiotapes, and videotapes that are necessary to resolve the dispositive

motions. In his opposition, plaintiff also requests an extension to respond to dispositive

motions until thirty days after the parties have exchanged Rule 26 disclosures.




                                             3
   II.        Analysis

         Standard to Stay Discovery

         It has long been the general policy in the District of Kansas not to stay discovery

merely because a dispositive motion has been filed.5 However, there are four recognized

exceptions to this policy. That is, a discovery stay may be appropriate if: (1) the case is

likely to be finally concluded via the dispositive motion; (2) the facts sought through

discovery would not affect the resolution of the dispositive motion; (3) discovery on all

issues posed by the complaint would be wasteful and burdensome; or (4) the dispositive

motion raises issues as to a defendant’s immunity from suit.6 The decision whether to stay

discovery rests in the sound discretion of the court.7

         Generally, a defendant is entitled to have questions of immunity resolved before

being required to engage in “the burdens of such pretrial matters as discovery.”8

“[B]ecause qualified immunity protects against the burdens of discovery as well as trial, a

district court may stay discovery upon the filing of a dispositive motion based on qualified

immunity.”9 The Supreme Court has made it clear that until the threshold question of


         5
             See Wolf v. United States, 157 F.R.D. 494, 495 (D. Kan. 1994).
         6
         Id. (citing Kutilek v. Gannon, 132 F.R.D. 296, 297–98 (D. Kan. 1990)); Siegert v.
Gilley, 500 U.S. 226, 232–33 (1991) (“‘Until this threshold immunity question is resolved,
discovery should not be allowed.’” (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818
(1982) (emphasis in original)).
         7
             Clinton v. Jones, 520 U.S. 681, 706 (1997).
         8
         Medina v. Cram, 252 F.3d 1124, 1127 (10th Cir. 2001) (quoting Behrens v.
Pelletier, 516 U.S. 299, 308 (1996)); see also Harlow, 457 U.S. at 818.

                                                4
immunity is resolved, discovery should not be allowed.10 One reason for this is to allow

courts to “weed out” lawsuits “without requiring a defendant who rightly claims qualified

immunity to engage in expensive and time consuming preparation to defend the suit on the

merits.” 11

       Discovery Is Not Needed to Determine Qualified Immunity

       The undersigned magistrate judge concludes that a brief stay of all pretrial

proceedings—including discovery and the scheduling of deadlines—is warranted until

Judge Murguia resolves the pending dispositive motions. As mentioned earlier, all of the

individual defendants assert qualified immunity defenses in their motions to dismiss and

motion for judgments on the pleadings.12 Courts evaluate a Rule 12(c) motion for judgment

on the pleadings under the same standard as a Rule 12(b)(6) motion to dismiss. 13

Generally, in deciding a motion to dismiss, the “court should consider no evidence beyond

the pleadings.”14 In deciding a motion to dismiss, the court generally considers only the


       9
           Stonecipher v. Valles, 759 F.3d 1134, 1148 (10th Cir. 2014).

        Siegert, 500 U.S. at 233 (“The entitlement is an immunity from suit rather than a
       10

mere defense to liability . . . .”) (quoting Mitchell v. Forsyth, 472 U.S. 511, 526 (1985)
(emphasis in original)).
       11
            Siegert v. Gilley, 500 U.S. 226, 232 (1991).
       12
         “Summary Judgment is the ‘typical vehicle’ for asserting a qualified immunity
defense, but the Court will also review it on a motion to dismiss.” Bradley v. United States,
No. 16-1435-EFM, 2017 WL 4310224, at *3 (D. Kan. Sept. 28, 2017) (quoting Peterson
v. Jensen, 371 F.3d 1199, 1201 (10th Cir. 2004)).
       13
            See Colony Ins. Co. v. Burke, 698 F.3d 1222, 1228 (10th Cir. 2012).
       14
            Alvarado v. KOB-TV, L.L.C., 493 F.3d 1210, 1215 (10th Cir. 2007).
                                               5
adequacy of the pleadings themselves, and will not look to evidence outside the complaint,

as it would at the summary judgment stage.15 Although the court may allow limited

discovery “to allow the plaintiff to uncover only the necessary facts to decide the immunity

claim,16 generally “discovery is not necessary for the court to rule on the qualified

immunity defense”17 at the motion-to-dismiss stage.

       After a careful review of the record, the undersigned has determined that additional

discovery is not necessary to determine the threshold issue of qualified immunity because,

at this stage, Judge Murguia will not consider evidence. Plaintiff argues that additional

discovery is needed to defend against the motions to dismiss. In particular, plaintiff argues

that “police reports and the audio and video tapes in defendants’ possession will affect the

resolution of the dispositive motions,” as these items will clarify the factual record as to

who was present, in what capacity they were acting, and whether certain immunities

apply.18 And to address Olathe defendants’ argument that several of the defendants were

incorrectly identified and were not present at the time of the incident, plaintiff contends




       15
            Williams v. Aulepp, No. 16-3044-EFM, 2017 WL 6048189, at *2 (D. Kan. Dec.
7, 2017).
       16
        Saenz v. Lovington Mun. Sch. Dist., No. CIV 14-1005 JB/SMV, 2015 WL
1906140, at *10 (D.N.M. Apr. 6, 2015) (quoting Herrera v. Santa Fe Pub. Sch., 2012 WL
6846393, at *8).
       17
          G.D. v. Lansing Unified Sch. Dist. #469, No. 18-2243-HLT, 2018 WL 4057494,
at *2 (D. Kan. Aug. 27, 2018).
       18
            ECF No. 41 at 8.

                                             6
that he is entitled to the aforementioned recordings to establish which officers were, in fact,

present.19

       But allowing plaintiff to use discovery “as a fishing expedition to flesh out the merits

of his claim” is “not an appropriate use of discovery in response to a qualified immunity

defense.”20 In that regard, the discovery plaintiff seeks will not assist him in addressing

the individual defendants’ qualified immunity defenses, at least not at this stage.21 Plaintiff

may counter the qualified-immunity defense by “rest[ing] on facts as alleged in the

pleadings.”22 Staying discovery in light of the qualified immunity assertions is appropriate.

       That said, Judge Murguia might choose to convert the motions to dismiss to

summary-judgment motions and allow additional discovery on certain factual issues. This

order only stays discovery until Judge Murguia has the opportunity to rule on the

dispositive motions. Plaintiff’s contemporaneous request for an extension of time to

respond to the motions will therefore be addressed when Judge Murguia rules on plaintiff’s

separate motion for extension of time to file responses to defendants’ motions to dismiss



       19
            Id. at 9.
       20
       Saenz, 2015 WL 1906140, at *11 (citing B.T. Davis, 557 F.Supp.2d 1262, 1286
(D.N.M.2007)).
       21
            Williams v. Aulepp, No. 16-3044-EFM, 2017 WL 6048189, at *2 (D. Kan. Dec.
7, 2017).
       22
         See Bradley, 2017 WL 4310224, at *3 (“The court’s function on a Rule 12(b)(6)
motion is not to weigh potential evidence that the parties might present at trial, but to assess
whether the plaintiff’s complaint alone is legally sufficient to state a claim for which relief
may be granted.” (quoting Dubbs v. Head Start, Inc., 336 F.3d 1194, 1201 (10th Cir.
2003)).
                                               7
(see ECF No. 42). Finally, as any discovery motions are contingent upon any lifting of the

stay, the court also defers ruling on plaintiff’s motion to produce records until such time as

the stay is lifted.

       In consideration of the foregoing,

       IT IS HEREBY ORDERED:

       1.      Defendants’ motions to stay (ECF Nos. 39, 40) are granted.

       2.      Plaintiff’s request for an extension of time to respond to dispositive motions

is deemed moot in light of his substantively identical motion pending before Judge Murguia

(ECF No. 42).

       3.      Plaintiff’s request that defendants be required produce documents,

videotapes, and audiotapes is deferred until the stay is lifted.

       4.      All pretrial proceedings in this case, including discovery and the scheduling

of deadlines, are stayed until further order of the court.

       5.      If the dispositive motions (ECF Nos. 37 and 47) are ultimately denied in

whole or in part, then counsel shall confer and submit a Rule 26(f) planning meeting report

to the undersigned’s chambers within 14 days of the dispositive motions having been

decided. The court will then promptly set a scheduling conference.

       Dated March 8, 2019, at Kansas City, Kansas.

                                            s/ James P. O’Hara __
                                            James P. O’Hara
                                            U.S. Magistrate Judge




                                               8
